OPINION — AG — ***** COMMISSIONERS OF THE LAND OFFICE — AUTHORITY TO GRANT PERMANENT EASEMENT **** THE COMMISSIONERS OF THE LAND OFFICE MAY GRANT A PERMANENT EASEMENT UPON THE NE/4 OF SECTION 36, TOWNSHIP 11 NORTH RANGE 4 WEST OF THE INDIAN MERIDIAN, OKLAHOMA COUNTY, OKLAHOMA, TO THE BOARD OF TRUSTEES OF THE SOUTH COMMUNITY JUNIOR COLLEGE FOR THE ERECTION, OPERATION AND MAINTENANCE OF FACILITIES OF THE SOUTH OKLAHOMA JUNIOR COLLEGE. SAID EASEMENT MAY NOT BE EXCLUSIVE BUT THE GRANTEE WOULD BE GIVEN ALL RIGHTS AS ARE INCIDENT OR NECESSARY TO THE REASONABLE AND PROPER ENJOYMENT OF THE EASEMENT GRANTED. CITE: ARTICLE VI, SECTION 32, ARTICLE XI, SECTION 1, 64 O.S. 1961 1 [64-1] (MARVIN C. EMERSON)